NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RONALD G. DELOACH,
C'laimant-Appellant, ~
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t~Appellee.
2011-7147 `
Appeal from the United States C0urt of Appea1s for
Veterans Clain1s in case n0. 08-2532, Judge Frank Q.
Nebeker.
WILLIAM H. GREENE,
Claimant~Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2011-7166

DELOACH V, DVA 2
Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 09-30l3, Judge Mary J.
Schoelen.
ON MOTION
ORDER ,
The appellants move without opposition to consolidate
these appeals for purposes of oral argument and move for
extensions of time, until October 17, 2011, to file their
principal briefs in both cases. `
Upon consideration thereof,
IT ls OR1)ERED THAT: _
The motions are granted The cases will be treated as
companion cases and will be argued consecutively before
the same merits panel
F0r The Court
 2 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: lgor V. Timofeyev, Esq.
Meredyth Cohen Havasy, Esq.
s20 s.s.couni':fH\r;)PEALs ron
me FEnERAL c1ncurr
AUG 2 6 2011
1AN HORBAL\'
CLEFl(